Case 2:18-cv-06105-GW-AS Document 241 Filed 09/03/21 Page 1 of 66 Page ID #:8209




    1   Michael K. Friedland (SBN 157,217)      Martin N. Jensen (SBN 232,231)
        michael.friedland@knobbe.com            mjensen@porterscott.com
    2
        Thomas P. Krzeminski (SBN 213,714)      Joceline M. Herman (SBN 310,897)
    3   2tpk@knobbe.com                         jherman@porterscott.com
        KNOBBE, MARTENS, OLSON                  PORTER SCOTT
    4
         & BEAR, LLP                            A PROFESSIONAL CORPORATION
    5   2040 Main Street, 14th Floor            350 University Avenue, Suite 200
        Irvine, CA 92614                        Sacramento, CA 95825
    6
        Telephone: (949) 760-0404               Telephone: (916) 929-1481
    7   Facsimile: (949) 760-9502               Facsimile: (916) 927-3706
    8
        Attorneys for Plaintiff                 Attorneys for Defendants
    9
   10
                        IN THE UNITED STATES DISTRICT COURT
   11
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
   12
                                     WESTERN DIVISION
   13
   14                                           )   CASE NO. 2:18-cv-06105-GW-ASx
        HIGHMARK DIGITAL, INC., a               )
   15   California corporation,                 )
                                                )
   16                                           )   JOINT EXHIBIT LIST
                                  Plaintiff,    )
   17                                           )   Hon. George H. Wu
                                                )
   18         v.                                )   Magistrate Judge Alka Sagar
                                                )
   19   CASABLANCA DESIGN CENTERS,              )   Pre-Trial Conf.: September 9, 2021
                                                )
   20   INC., a California corporation; FOUR    )   Trial: September 21, 2021
        SEASONS WINDOWS, INC., a                )
   21   California corporation; INTERIOR        )
                                                )
   22   DOOR & CLOSET COMPANY, an               )
        unincorporated California company;      )
   23   ONE DAY DOORS AND CLOSETS,              )
                                                )
   24   INC., a California corporation; DAVID   )
        WINTER, an individual; and ONE          )
   25   DAY ENTERPRISES, LLC, a                 )
                                                )
   26   Delaware company,                       )
                                                )
   27                             Defendants.   )
                                                )
   28                                           )
                                                )
Case 2:18-cv-06105-GW-AS Document 241 Filed 09/03/21 Page 2 of 66 Page ID #:8210




    1         Plaintiff Highmark Digital, Inc. (“HighMark”) and Counsel for Defendants
    2   Casablanca Design Centers, Inc., Four Seasons Windows, Inc., Interior Door &
    3   Closet Company, One Day Doors and Closets, Inc., David Winter and One Day
    4   Enterprises, LLC (collectively “Defendants”) hereby submit the attached Joint
    5   Exhibit List to introduce evidence at trial presently scheduled to commence on
    6   Monday, September 20, 2021.
    7         The parties reserve the right to use the Exhibits listed or to introduce
    8   complete copies of any of the documents listed. The parties further reserve
    9   the right to supplement the Exhibit list with documents produced pursuant to
   10   any trial subpoena.
   11         The parties reserve the right to enlarge Exhibits identified on the Exhibit
   12   list of either party or otherwise admitted at trial and may highlight certain
   13   portions of the language or otherwise feature that language to facilitate the
   14   presentation and understanding of the evidence. The parties further reserve the
   15   right to enlarge or portray graphically any deposition testimony that has been
   16   designated or is otherwise admissible.
   17         The parties reserve the right to use at trial certain demonstratives and
   18   graphics that will be used solely for illustrative purposes and that it will not seek
   19   to admit into evidence.      The parties further reserve the right to use large
   20   drawing pads for illustrative purposes and other aides to facilitate the
   21   presentation and understanding of the evidence. This list does not include all
   22   Exhibits that the parties may use at trial for the purposes of impeachment.
   23         The parties reserve the right to use at trial any document (whether listed
   24   or not) for the purposes of impeachment, in accordance with Rule 26(a)(3) of
   25   the Federal Rules of Civil Procedure.          See also Fed. R. Civ. P. 26 advisory
   26   committee’s note (“By its terms, Rule 26(a)(3) does not require disclosure of
   27   evidence to be used solely for impeachment purposes . . .”). Finally, the fact
   28   that an Exhibit is listed on the Exhibit list is not an admission that the Exhibit

                                                 -1-
Case 2:18-cv-06105-GW-AS Document 241 Filed 09/03/21 Page 3 of 66 Page ID #:8211




    1   is relevant or otherwise admissible.
    2
    3   SO STIPULATED TO AND AGREED:
    4                                    Respectfully submitted,
    5
                                         KNOBBE, MARTENS, OLSON & BEAR, LLP
    6
    7
        Dated: September 3, 2021          By: /s/ Thomas P. Krzeminski
    8                                       Michael K. Friedland
                                            Thomas P. Krzeminski
    9
   10                                          Attorneys for Plaintiff,
                                               HIGHMARK DIGITAL, INC.
   11
   12
   13                                    PORTER SCOTT

   14
        Dated: September 3, 2021           By: /s/ Martin N. Jensen
   15                                       Martin N. Jensen
   16                                       Joceline M. Herman

   17                                          Attorneys for Defendants,
                                               CASABLANCA DESIGN CENTERS,
   18                                          INC., FOUR SEASONS WINDOWS, INC.,
   19                                          INTERIOR DOOR & CLOSET
                                               COMPANY, ONE DAY DOORS AND
   20                                          CLOSETS, INC., DAVID WINTER, AND
                                               ONE DAY ENTERPRISES, LLC
   21
   22
   23
   24
   25
   26
   27
   28

                                                 -2-
Case 2:18-cv-06105-GW-AS Document 241 Filed 09/03/21 Page 4 of 66 Page ID #:8212




    1                              FILER’S ATTESTATION
    2         Pursuant to Local Rule 5-4.3.4 regarding signatures, I hereby attest that
    3   concurrence in the filing of this document and related Declarations have been
    4   obtained from all signatories above.
    5
    6   Dated: September 3, 2021        By: /s/ Thomas P. Krzeminski
    7                                     Thomas P. Krzeminski

    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                               -3-
Case 2:18-cv-06105-GW-AS Document 241 Filed 09/03/21 Page 5 of 66 Page ID #:8213




    1                                  JOINT EXHIBIT LIST
    2 Ex.     Party        Cross-                                             Response to
             Offering                       Description        Objection(s)
    3 No.                 Reference                                           Objection(s)
      1.     Plaintiff    Ex W Def      G. Johnson Dep.
    4                     MSJ
                                        Exhibit 1 - 2012-04-
    5                                   17 One Day Doors
                                        and Closets, Inc.
    6
                                        Articles of
    7                                   Incorporation
                                        (ODDC_000001-04)
    8
    9 3.      Plaintiff   Ex. V Def     G. Johnson Dep.
                          MSJ
                                        Exhibit 3 - 2004-07-
   10
                                        15 Four Season
   11                                   Windows, Inc.’s
   12                                   Articles of
                                        Incorporation
   13                                   (FS_000001-06)
   14
        4.    Plaintiff   M.            G. Johnson Dep.
   15                     MacGilvray
                          Ex. 6;
                                        Exhibit 4 - 2008-12-
   16                     M. McElroy    12 Master Agreement
                          Ex. 19;       Between Highmark
   17                     Ex A DEF      Digital Corporation
                          MSJ
   18                                   and Four Season
                                        Windows, Inc.
   19
   20 5.      Plaintiff                 G. Johnson Dep.
                                        Exhibit 5 - 2014-07-
   21                                   14 Letter from Glenn
   22                                   Johnson and Dairl
                                        Johnson to Dave
   23                                   Winter
   24
   25
   26
   27
   28

                                                -1-
Case 2:18-cv-06105-GW-AS Document 241 Filed 09/03/21 Page 6 of 66 Page ID #:8214




    1 Ex.     Party        Cross-                                             Response to
             Offering                      Description         Objection(s)
    2 No.                 Reference                                           Objection(s)
      6.     Plaintiff                 G. Johnson Dep.
    3                                  Exhibit 6 - 2015-07-
    4                                  14 Email from Dave
                                       Winter to Glenn
    5                                  Johnson re Letter of
    6                                  Intent

    7 7.      Plaintiff                G. Johnson Dep.
    8                                  Exhibit 7 - Undated
                                       Letter from Glenn
    9                                  Johnson to Dave
   10                                  Winter
   11 8.      Plaintiff                G. Johnson Dep.
   12                                  Exhibit 8 - 2015-06-
                                       09 Email from Dave
   13                                  Winter to Glenn
   14                                  Johnson re
                                       Confidentiality
   15
   16 9.      Plaintiff                G. Johnson Dep.
                                       Exhibit 9 - 2019-01-
   17
                                       29 Casablanca
   18                                  Design's 2016 Profit
                                       and Loss Statement
   19
                                       for Period 01-2015
   20                                  through 12-2015
                                       (CDC_000009-31)
   21
   22 12.     Plaintiff   M.           D. Johnson Dep.
                          MacGilvray
                                       Exhibit 12 - 2011-09-
   23                     Ex. 1;
                                       30 Email from Marc
   24                     R. Matulia   Pustjens to Mike
                          Ex. 34       MacGilvray re
   25
                                       Programming the
   26                                  Machine with
                                       German Contact
   27
   28

                                               -2-
Case 2:18-cv-06105-GW-AS Document 241 Filed 09/03/21 Page 7 of 66 Page ID #:8215




    1 Ex.      Party       Cross-                                             Response to
              Offering                     Description         Objection(s)
    2 No.                 Reference                                           Objection(s)
      13.     Plaintiff                D. Johnson Dep.
    3                                  Exhibit 13 - 2015-09-
    4                                  28 Secretary of State
                                       Statement of
    5                                  Information
    6                                  (CDC_000002-03)

    7   14.   Plaintiff   M.           D. Johnson Dep.
                          MacGilvray
    8                     Ex. 3
                                       Exhibit 14 - 2011-11-
                                       10 Email from, Jacob
    9                                  Hasseler to Marc
   10                                  Pustjens re Ken
                                       McBride to Install at
   11                                  Casablanca
   12
        15.   Plaintiff   M.           D. Johnson Dep.
   13                     MacGilvray
                                       Exhibit 15 - 2011-11-
                          Ex. 5
   14                                  17 Email from Rene
                          15           Teune from Dairl
   15                                  Johnson re Install
   16                                  Proliner Door
   17 16.     Plaintiff   M.           D. Johnson Dep.
                          MacGilvray
   18                     Ex. 7
                                       Exhibit 16 - 2012-02-
                                       21 Email from Ken
   19                     16           McBride to Dairl
   20                                  Johnson re No
                                       Response to Email
   21
                                       Concerning Current
   22                                  Contract
   23
        17.   Plaintiff   M.           D. Johnson Dep.
                          MacGilvray
   24                     Ex. 4
                                       Exhibit 17 - 2012-08-
                                       20 Email from Rene
   25
                                       Teune to Dairl
   26                                  Johnson re Proliner
                                       Data
   27
   28

                                               -3-
Case 2:18-cv-06105-GW-AS Document 241 Filed 09/03/21 Page 8 of 66 Page ID #:8216




    1 Ex.      Party       Cross-                                             Response to
              Offering                     Description         Objection(s)
    2 No.                 Reference                                           Objection(s)
      18.     Plaintiff                D. Johnson Dep.
    3                                  Exhibit 18 - 2012-11-
    4                                  30 Email from Jacob
                                       Hesseler to Dairl
    5                                  Johnson re Purchase
    6                                  of New Device

    7 19.     Plaintiff                D. Johnson Dep.
    8                                  Exhibit 19 - 2016-01-
                                       29 Email from Marc
    9                                  Pustjens to Dairl
   10                                  Johnson re Prodim
                                       Proliner
   11                                  Measurements
   12
        20.   Plaintiff   R. Matulia   Winter Dep. Exhibit
   13                     Ex. 7
                                       20 - 2007-03-01
   14                                  Employee
                                       Nondisclosure,
   15                                  Assignment and Non-
   16                                  Solicitation
                                       Agreement
   17 21.     Plaintiff                Winter Dep. Exhibit
   18                                  21 - 2015-08-04
                                       Email from Richard
   19
                                       Matulia to Dave
   20                                  Winter re Update on
                                       Separation Letter
   21
   22 22.     Plaintiff                Winter Dep. Exhibit
                                       22 - 2015-06-06
   23
                                       Email from Dairl
   24                                  Johnson to Dave
                                       Winter attaching
   25
                                       NDA
   26
   27
   28

                                               -4-
Case 2:18-cv-06105-GW-AS Document 241 Filed 09/03/21 Page 9 of 66 Page ID #:8217




    1 Ex.      Party       Cross-                                            Response to
              Offering                    Description         Objection(s)
    2 No.                 Reference                                          Objection(s)
      23.     Plaintiff               Winter Dep. Exhibit
    3                                 23 - 2015-07-09
    4                                 Email from Dave
                                      Winter to Glenn
    5                                 Johnson re One Day
    6                                 Doors and Closets

    7 24.     Plaintiff               Winter Dep. Exhibit
    8                                 24 - 2015-07-23
                                      Email from Dave
    9                                 Winter to Dairl
   10                                 Johnson re Action
                                      Items
   11
   12 26.     Plaintiff               McElroy Dep.
                                      Exhibit 26 - 2007-01-
   13                                 02 Dealer Agreement
   14                                 between Podium and
                                      Mike McElroy
   15                                 (HMDI.0001408-29)
   16
        27    Plaintiff               McElroy Dep.
   17                                 Exhibit 27 - 2008-06-
   18                                 23 Letter from
                                      McElroy to Reardon
   19
                                      re Position by your
   20                                 Actions Prior to
                                      Leaving HighMark
   21
                                      (HMDI.0000666)
   22
        28.   Plaintiff               McElroy Dep.
   23
                                      Exhibit 28 - 2015-01-
   24                                 27 Consulting
                                      Agreement between
   25
                                      HighMark Digital and
   26                                 Mike McElroy
                                      (HMDI.0001370-74)
   27
   28

                                              -5-
Case 2:18-cv-06105-GW-AS Document 241 Filed 09/03/21 Page 10 of 66 Page ID #:8218




     1 Ex.      Party       Cross-                                            Response to
               Offering                    Description         Objection(s)
     2 No.                 Reference                                          Objection(s)
       29.     Plaintiff               McElroy Dep.
     3                                 Exhibit 29 - 2018-05-
     4                                 05 Email from Harris
                                       to Matulia re Meeting
     5                                 with Wendy Wohl
     6                                 (HMDI.0006060)

     7   30.   Plaintiff               MacGilvray Dep.
     8                                 Exhibits 8 - 4 Pages
                                       of Source Code
     9
    10   31.   Plaintiff               Vilfer Dep. Exhibit
                                       01 - HOP File
    11                                 (HMDI0001614)
    12
         32.   Plaintiff               Vilfer Dep. Exhibit
    13                                 02 - HOP File Given
    14                                 by On Day
                                       Enterprises
    15
    16   33.   Plaintiff               Vilfer Dep. Exhibit
                                       03 - 7-28-2015 Email
    17
                                       from Sharon Battaglia
    18                                 to HighMark re
                                       Engagement Letter
    19
    20   34.   Plaintiff               Vilfer Dep. Exhibit
                                       04 - 7-28-2015 Letter
    21
                                       from Califorensics to
    22                                 Matulia re Data
                                       Recovery
    23
    24   35.   Plaintiff               Vilfer Dep. Exhibit
    25                                 05 - 8-7-2015 Email
                                       from Robles to
    26                                 Matulia Attaching
    27                                 Summary Report

    28

                                                -6-
Case 2:18-cv-06105-GW-AS Document 241 Filed 09/03/21 Page 11 of 66 Page ID #:8219




     1 Ex.      Party        Cross-                                              Response to
               Offering                       Description         Objection(s)
     2 No.                  Reference                                            Objection(s)
         36.   Plaintiff                  Vilfer Dep. Exhibit
     3                                    06 - 8-7-2015 Letter
     4                                    from Califorensics to
                                          Matulia re MacBook
     5                                    Pro Hard Drive
     6                                    Recovery

     7   37.    Plaintiff                 Vilfer Dep. Exhibit
     8                                    07 - 1-17-2018 ACFE
                                          Code of Professional
     9                                    Standards
    10
         38.    Plaintiff                 Vilfer Dep. Exhibit
    11                                    09 - 1-16-2020
    12                                    LexisNexis
                                          Comprehensive
    13                                    Report on Matthew
    14                                    Miller
    15   39.   Defendants                 Fallon Dep. Exhibit
    16                                    04 - Prodim Brochure
    17
         40.   Defendants                 Matulia Dep. Exhibit
    18                                    06 - 2010-08-26
                                          Letter Agreement
    19
                                          between Winter and
    20                                    McElroy
                                          (DEF_000172-73)
    21
    22   41.   Defendants   Winter Ex     Matulia Dep. Exhibit
                            B- OPP to P
                                          08 - 2015-07-16
    23                      MSJ;
                            Winter Ex     Letter from Winter to
    24                      B- MSJ        Matulia re
                                          Resignation from
    25
                                          Employment
    26                                    (DEF_000180-81)
    27
    28

                                                  -7-
Case 2:18-cv-06105-GW-AS Document 241 Filed 09/03/21 Page 12 of 66 Page ID #:8220




     1 Ex.       Party    Cross-                                     Response to
                Offering Reference      Description     Objection(s)
     2 No.                                                           Objection(s)
         42.   Defendants          Matulia Dep. Exhibit
     3                             09 - 2015-07-17
     4                             Email from Matulia
                                   to Winter re Exit
     5                             Review and Logistics
     6                             and Final Pay Check
                                   (DW_000029)
     7
     8   43.   Defendants                 Matulia Dep. Exhibit
                                          10 - 2015-07-22
     9                                    Letter from Winter to
    10                                    Matulia re Negative
                                          Reaction to Winter's
    11                                    Resignation
    12                                    (DW_000038-42)
    13   44.   Defendants   T. Mendonca   Matulia Dep. Exhibit
                            Ex. 23;
    14                                    11 - 2015-07-17
                            K. Gabales    Wells Fargo Email to
    15                      Ex. 27        Winter re Update of
    16                                    Contact and
                                          Credential
    17                                    Information
    18                                    (DW_000101-105)
    19
         45.   Defendants   K. Gabales    Matulia Dep. Exhibit
                            Ex. 26
    20                                    12 - 2015-07-17
                                          Facebook Email to
    21
                                          Winter re Notification
    22                                    of Reset of Password
                                          (DW_000106-115)
    23
    24
    25
    26
    27
    28

                                                  -8-
Case 2:18-cv-06105-GW-AS Document 241 Filed 09/03/21 Page 13 of 66 Page ID #:8221




     1 Ex.       Party    Cross-                                                Response to
                Offering Reference      Description              Objection(s)
     2 No.                                                                      Objection(s)
         46.   Defendants          Matulia Dep. Exhibit
     3                             13 - 2016-07-18
     4                             California Superior
                                   Court, Labor
     5                             Commissioner,
     6                             Request for Entry of
                                   Judgment
     7                             (DEF_000200-224)
     8
         47.   Defendants                Matulia Dep. Exhibit
     9                                   14 - 2018-08-28
    10                                   Letter from Matulia
                                         to IDCC re One Day
    11                                   Door re Notification
    12                                   of Central Lawsuit
                                         19-CV-6105-SJO
    13                                   (DEF_000228)
    14
         48.   Defendants   R. Matulia   McElroy Dep.
    15                      Ex. 30
                                         Exhibit 16 - 2007-01-
    16                      Ex. M Def    19 HighMark Digital,
                            MSJ          Inc.'s Articles of
    17                                   Incorporation
    18
         49.   Defendants   R. Matulia   McElroy Dep.
    19                      Ex. 31
                                         Exhibit 17 - 2007-01-
    20                                   04 Software
                                         Development
    21
                                         Agreement between
    22                                   MetalWorks and
                                         McElroy
    23
                                         HMDI.0001336-44)
    24
    25
    26
    27
    28

                                                 -9-
Case 2:18-cv-06105-GW-AS Document 241 Filed 09/03/21 Page 14 of 66 Page ID #:8222




     1 Ex.       Party    Cross-                                      Response to
                Offering Reference     Description       Objection(s)
     2 No.                                                            Objection(s)
         50.   Defendants          McElroy Dep.
     3                             Exhibit 26 - 2007-01-
     4                             02 Dealer Agreement
                                   between Podium and
     5                             Mike McElroy
     6                             (HMDI.0001408-29)

     7   51.   Defendants            McElroy Dep.
     8                               Exhibit 27 - 2008-06-
                                     23 Letter from
     9                               McElroy to Reardon
    10                               re Position by
                                     Actions Prior to
    11                               Leaving HighMark
    12                               (HMDI.0000666)
    13   52.   Defendants            McElroy Dep.
    14                               Exhibit 28 - 2015-01-
                                     27 Consulting
    15                               Agreement between
    16                               HighMark Digital and
                                     Mike McElroy
    17                               (HMDI.0001370-74)
    18
         53.   Defendants            McElroy Dep.
    19
                                     Exhibit 29 - 2018-05-
    20                               05 Email from Harris
                                     to Matulia re Meeting
    21
                                     with Wendy Wohl
    22                               (HMDI.0006060)
    23
         54.   Defendants            Matulia Dep. Exhibit
    24                               29 - 2007-01-04 Non-
                                     Binding Letter of
    25
                                     Intent from
    26                               MetalWorks to Mike
                                     McElroy and David
    27
                                     Winter
    28

                                             -10-
Case 2:18-cv-06105-GW-AS Document 241 Filed 09/03/21 Page 15 of 66 Page ID #:8223




     1 Ex.       Party    Cross-                                            Response to
                Offering Reference      Description          Objection(s)
     2 No.                                                                  Objection(s)
         55.   Defendants          Matulia Dep. Exhibit
     3                             32 - Gmail to Joseph
     4                             Fallon re One Day
                                   Doors Secret
     5                             Recording Sales Call
     6
         56.   Defendants           Matulia Dep. Exhibit
     7                              33 - Email from
     8                              Lester Eversen to
                                    Richard Matulia re
     9                              CCSI CADCode
    10                              Systems
    11   57.   Defendants           Matulia Dep. Exhibit
    12                              35 - Email from
                                    Matulia to Katz re
    13                              Winter's Wells Fargo
    14                              Accounts-Screenshots
    15   58.   Defendants           Fallon Dep. Exhibit
    16                              37 - Email from Joe
                                    Fallon to Richard
    17                              Matulia re
    18                              HighMark's Chief
                                    Technology Officer
    19
    20   59.   Defendants           Huisjen Dep. Exhibit
                                    C - Huisjen Invoice to
    21
                                    Highmark dated 11-
    22                              24-2019
                                    (HMDI.0006801)
    23
    24
    25
    26
    27
    28

                                            -11-
Case 2:18-cv-06105-GW-AS Document 241 Filed 09/03/21 Page 16 of 66 Page ID #:8224




     1 Ex.       Party    Cross-                                          Response to
                Offering Reference      Description        Objection(s)
     2 No.                                                                Objection(s)
         60.   Defendants          Huisjen Dep. Exhibit
     3                             D - Email from
     4                             Krzeminski to
                                   Huisjen re Attaching
     5                             HOP Files from
     6                             HighMark
                                   (HMDI.0006760)
     7
     8   61.   Defendants           Huisjen Dep. Exhibit
                                    E - Email from Peter
     9                              Tong to Huisjen re
    10                              HOP Additional
                                    Material
    11                              (HMDI.0006774)
    12
         62.   Defendants           Huisjen Dep. Exhibit
    13                              F - Jeld Wen
    14                              Windows & Doors
                                    Replacement
    15                              Program Brochure
    16
         63.   Defendants           Huisjen Dep. Exhibit
    17                              H - HOP Source
    18                              Code (3 pages)
    19
         64.   Defendants           Huisjen Dep. Exhibit
    20                              I - HOP Source Code
                                    (1 page)
    21
    22   65.   Defendants           2020-01-14 Huisjen
                                    Dep. Exhibit K -
    23
                                    Gmail from Matulia
    24                              to Ambruz re Need
                                    Better Sales-
    25
                                    Marketing Plan
    26                              (HMDI.0006704)
    27
    28

                                            -12-
Case 2:18-cv-06105-GW-AS Document 241 Filed 09/03/21 Page 17 of 66 Page ID #:8225




     1 Ex.       Party     Cross-                                                 Response to
                Offering Reference         Description             Objection(s)
     2 No.                                                                        Objection(s)
         66.   Defendants Winter Ex   Huisjen Dep. Exhibit
     3                    D- OPP to P
                                      L - Alert Email from
                          MSJ;
     4                    Winter Ex   Wells Fargo to
                          D- MSJ      Winter re Update of
     5                                Contact Information
     6                                (DEF 000196)

     7   67.   Defendants   Winter Ex E-   Huisjen Dep. Exhibit
                            OPP to P
     8                      MSJ
                                           M - Facebook Alert
                            Winter Ex E-   re Request for New
     9                      MSJ            Password
    10
         68.   Defendants                  Huisjen Dep. Exhibit
    11                                     N - Email from
    12                                     Mendonca to Eversen
                                           and Winter re
    13                                     Overdue Payment for
    14                                     CADCode Support
                                           Subscription
    15
    16   69.   Defendants                  Huisjen Dep. Exhibit
                                           O - Message from
    17
                                           Fallon to Brown re
    18                                     Overview of Details
                                           for HOP File System
    19
    20   70.   Defendants                  Huisjen Dep. Exhibit
                                           P - Email from
    21
                                           Matulia to Eversen re
    22                                     CADCode Door
                                           Processing for
    23
                                           HighMark
    24
         71.   Defendants                  Huisjen Dep. Exhibit
    25
                                           Q. - Email from
    26                                     Eversen to Matulia re
    27                                     Server Issues to
                                           Resolve
    28

                                                   -13-
Case 2:18-cv-06105-GW-AS Document 241 Filed 09/03/21 Page 18 of 66 Page ID #:8226




     1 Ex.       Party    Cross-                                      Response to
                Offering Reference      Description      Objection(s)
     2 No.                                                            Objection(s)
         72.   Defendants          Huisjen Dep. Exhibit
     3                             R - Email from Fallon
     4                             to Matulia re
                                   Problems with
     5                             Correlating Data in
     6                             HOP System

     7   73.   Defendants            Huisjen Dep. Exhibit
     8                               T - Request for Entry
                                     of Judgment in
     9                               Superior Court Matter
    10                               08-76615 CM
    11   74.    Plaintiff            2018-11-21
    12                               Highmark Digital
                                     Inc.'s Initial
    13                               Disclosures Pursuant
    14                               to Fed. R. Civ. P.
                                     26(a)(1)(A)
    15
    16   75.   Defendants            2018-11-21
                                     Defendants' Rule
    17
                                     26(a)(1)(A) Initial
    18                               Disclosure
    19
         76.   Defendants            2018-12-13
    20                               Defendants'
                                     Supplemental Rule
    21
                                     26(e) Initial
    22                               Disclosures
    23
         77.    Plaintiff            2018-12-14
    24                               Highmark Digital
                                     Inc.'s Supplemental
    25
                                     Initial Disclosures
    26                               Pursuant to Fed. R.
    27                               Civ. P. 26(a)(1)

    28

                                             -14-
Case 2:18-cv-06105-GW-AS Document 241 Filed 09/03/21 Page 19 of 66 Page ID #:8227




     1 Ex.       Party    Cross-                                          Response to
                Offering Reference     Description         Objection(s)
     2 No.                                                                Objection(s)
         78.   Defendants          2019-06-28 One Day
     3                             Enterprises, LLC's
     4                             Rule 26(f) Initial
                                   Disclosures
     5
     6   79.   Defendants           2020-08-11
                                    Defendants'
     7                              Supplemental Rule 26
     8                              Initial Disclosure
     9   80.   Defendants           2019-11-08 [132-03]
    10                              Exhibit A - Prodim
                                    USA Quote for
    11                              Installation of
    12                              SoftHOLZ
                                    [DEF_000229]
    13
    14   81.   Defendants           2019-11-08 [132-03]
                                    Exhibit B - Email
    15                              from HighMark to
    16                              Dairl Johnson re
                                    Payment Receipt for
    17                              One-Cut Service
    18                              [DEF 000171]
    19
         82.    Plaintiff           2019-11-25 [134-09]
    20                              Exhibit A – Excerpts
                                    from 2019-08-13
    21
                                    Deposition of
    22                              Michael McElroy
    23
         83.    Plaintiff           2019-11-25 [134-10]
    24                              Exhibit B – Excerpts
                                    from 2019-03-20
    25
                                    Deposition of David
    26                              Winter
    27
    28

                                            -15-
Case 2:18-cv-06105-GW-AS Document 241 Filed 09/03/21 Page 20 of 66 Page ID #:8228




     1 Ex.      Party       Cross-                                            Response to
               Offering                    Description         Objection(s)
     2 No.                 Reference                                          Objection(s)
         84.   Plaintiff               2019-11-25 [134-11]
     3                                 Exhibit C – Excerpts
     4                                 from 2019-03-19
                                       Deposition of Dairl
     5                                 Johnson
     6
         85.   Plaintiff               2019-11-25 [134-12]
     7                                 Exhibit D – Excerpts
     8                                 from 2019-03-22
                                       Deposition of Richard
     9                                 Matulia
    10
         86.   Plaintiff               2019-11-25 [134-13]
    11                                 Exhibit E – Excerpts
    12                                 from 2019-08-27
                                       Deposition of
    13                                 Michael MacGilvary,
    14                                 Jr.
    15   87.   Plaintiff               2019-11-25 [134-14]
    16                                 Exhibit F – Excerpts
                                       from 2019-03-18
    17                                 Deposition of Adam
    18                                 Matsumura
    19
         88.   Plaintiff               2019-11-25 [134-15]
    20                                 Exhibit G – Excerpts
                                       from 2019-10-16
    21
                                       Opening Expert
    22                                 Report of Derek
                                       Huisjen
    23
    24
    25
    26
    27
    28

                                               -16-
Case 2:18-cv-06105-GW-AS Document 241 Filed 09/03/21 Page 21 of 66 Page ID #:8229




     1 Ex.      Party       Cross-                                             Response to
               Offering                     Description         Objection(s)
     2 No.                 Reference                                           Objection(s)
         89.   Plaintiff               2019-11-25 [134-16]
     3                                 Exhibit H - 2011-09-
     4                                 30 Email from
                                       Pustjen to
     5                                 MacGilvary re
     6                                 Contact Holzher for
                                       More Specifications
     7
     8   90.   Plaintiff               2019-11-25 [134-17]
                                       Exhibit I - 2011-09-
     9                                 30 Email from Teune
    10                                 to Dairl Johnson re
                                       Error Installations of
    11                                 Proliner Door
    12
         91.   Plaintiff               2019-11-25 [134-18]
    13                                 Exhibit J - 2019-01-
    14                                 31 Email from
                                       Ganzon to Friedland
    15                                 re Service of Winter
    16                                 and Casablanca's
                                       Amended Responses
    17                                 to Request for
    18                                 Production, Sets 1
                                       and 2 with Production
    19
    20   92.   Plaintiff               2019-11-25 [134-19]
                                       Exhibit K –
    21
                                       Casablanca’s 2015
    22                                 Statement of
                                       Information filed with
    23
                                       California Secretary
    24                                 of State
                                       (CDC_00002-
    25
                                       4)(ODE_ 00002)
    26
    27
    28

                                               -17-
Case 2:18-cv-06105-GW-AS Document 241 Filed 09/03/21 Page 22 of 66 Page ID #:8230




     1 Ex.      Party       Cross-                                            Response to
               Offering                    Description         Objection(s)
     2 No.                 Reference                                          Objection(s)
         93.   Plaintiff               2019-11-25 [134-04]
     3                                 Exhibit L - 2019-12-
     4                                 02 Email from Fallon
                                       to Matulia re Ned
     5                                 Brown's Contact
     6                                 Information

     7   94.   Plaintiff               2019-11-25 [134-20]
     8                                 Exhibit M – 2015-06-
                                       06 Email from D.
     9                                 Johnson to Winter
    10                                 Attaching Lined Draft
                                       Nondisclosure
    11                                 Agreement
    12
         95.   Plaintiff               2019-11-25 [134-21]
    13                                 Exhibit N - Letter
    14                                 from G. Johnson to
                                       Winter re
    15                                 Employment
    16                                 Negotiations
    17   96.   Plaintiff               2019-11-25 [134-05]
    18                                 Exhibit O – 2015-08-
                                       07 Califorensics'
    19
                                       Computer Forensics
    20                                 Summary for
                                       MacBook Pro
    21
                                       Deletion Analysis
    22
         97.   Plaintiff               2019-11-25 [134-06]
    23
                                       Exhibit P - 2016-02-
    24                                 05 Email from
                                       Mendonca to Everson
    25
                                       re Payment for
    26                                 CADCode Support
                                       Subscription
    27
    28

                                              -18-
Case 2:18-cv-06105-GW-AS Document 241 Filed 09/03/21 Page 23 of 66 Page ID #:8231




     1 Ex.       Party       Cross-                                            Response to
                Offering                    Description         Objection(s)
     2 No.                  Reference                                          Objection(s)
         98.    Plaintiff               2019-11-25 [134-22]
     3                                  Exhibit Q - 2015-07-
     4                                  19 Email from Winter
                                        to G. Johnson re
     5                                  Employment
     6                                  Proposal and Offer

     7   99.    Plaintiff               2019-11-25 [134-07]
     8                                  Exhibit R - Audio
                                        Transcript of
     9                                  HighMark Call
    10
    11 100. Defendants                  2019-12-02 [135-04]
                                        Exhibit O – 2016-12-
    12                                  02 Email from Fallon
    13                                  to Matulia re Contact
                                        Information for Ned
    14                                  Brown
    15
         101.   Plaintiff               2019-12-19 [145-01]
    16                                  Exhibit 01 - 2019-10-
    17                                  16 Expert Opinion of
                                        David S. Hanson,
    18                                  CPA (Confidential)
    19
         102.   Plaintiff               2019-12-19 [145-02]
    20                                  Exhibit 02 – 2017-01
    21                                  04 Email from
                                        Eversen to Matulia re
    22                                  Invoice for CADCode
    23                                  Systems
                                        [HMDI.0001193-
    24                                  1195] (Confidential)
    25
    26
    27
    28

                                                -19-
Case 2:18-cv-06105-GW-AS Document 241 Filed 09/03/21 Page 24 of 66 Page ID #:8232




     1 Ex.       Party       Cross-                                            Response to
                Offering                    Description         Objection(s)
     2 No.                  Reference                                          Objection(s)
         103.   Plaintiff               2019-12-19 [145-03]
     3                                  Exhibit 03 – 2007-01-
     4                                  04 Software
                                        Development
     5                                  Agreement between
     6                                  MetalWorks LLC and
                                        Mike McElroy and
     7                                  David Winter
     8                                  [HMDI.0001336-
                                        1345]
     9
    10 104.     Plaintiff               2019-12-19 [145-04]
                                        Exhibit 04 – 2008-10-
    11                                  15 Facsimile from
    12                                  Eversen to Winter re
                                        New Letter of Intent
    13                                  [HMDI.0001350-
    14                                  1354]
    15 105.     Plaintiff               2019-12-19 [145-05]
    16                                  Exhibit 05 – Draft
                                        VAR Software
    17                                  Licensing Agreement
    18                                  [HMDI.0001448-
                                        1467]
    19
    20 106.     Plaintiff               2019-12-19 [145-06]
                                        Exhibit 06 – Source
    21
                                        Code for Holzher
    22                                  Machine
                                        [HMDI.0001611]
    23
    24
    25
    26
    27
    28

                                               -20-
Case 2:18-cv-06105-GW-AS Document 241 Filed 09/03/21 Page 25 of 66 Page ID #:8233




     1 Ex.       Party       Cross-                                            Response to
                Offering                    Description         Objection(s)
     2 No.                  Reference                                          Objection(s)
         107.   Plaintiff               2019-12-19 [145-07]
     3                                  Exhibit 07 - 2019-02-
     4                                  01 [Highlighted]
                                        Excerpts from
     5                                  Deposition Transcript
     6                                  of Joseph Fallon
                                        (Confidential)
     7
     8 108.     Plaintiff               2019-12-19 [145-08
                                        to 145-13] Exhibit 08
     9                                  - Compilation of
    10                                  Financial Information
                                        Referenced by
    11                                  Hanson
    12                                  (Confidential)
    13 109.     Plaintiff               2020-02-04 [175-01]
    14                                  Amended Exhibit 11
                                        - Excerpts from 2019-
    15                                  08-13 Deposition of
    16                                  Mike McElroy
    17 110.     Plaintiff               202001-29 [170-02]
    18                                  Amended Exhibit 12
                                        – Excerpts from
    19
                                        2019-03-20
    20                                  Deposition Transcript
                                        of David Winter
    21
    22 111.     Plaintiff               2019-12-20 [153-12]
                                        Exhibit 13 - Excerpts
    23
                                        from 2019-03-19
    24                                  Deposition of Dairl
                                        Johnson
    25
    26
    27
    28

                                                -21-
Case 2:18-cv-06105-GW-AS Document 241 Filed 09/03/21 Page 26 of 66 Page ID #:8234




     1 Ex.       Party       Cross-                                            Response to
                Offering                    Description         Objection(s)
     2 No.                  Reference                                          Objection(s)
         112.   Plaintiff               2020-02-04 [175-2]
     3                                  Amended Exhibit 14
     4                                  - Excerpts from 2019-
                                        03-22 Deposition of
     5                                  Richard Matulia
     6
         113.   Plaintiff               2019-12-20 [153-14]
     7                                  Exhibit 15 - Excerpts
     8                                  from 2019-08-27
                                        Deposition of
     9                                  Michael MacGilvray,
    10                                  Jr.
    11 114.     Plaintiff               2019-12-20 [153-15]
    12                                  Exhibit 16 - Excerpts
                                        from 2019-02-01
    13                                  Deposition of Joseph
    14                                  Fallon
    15 115.     Plaintiff               2019-12-20 [153-16]
    16                                  Exhibit 17 - Excerpts
                                        from 2019-03-18
    17                                  Deposition of Glenn
    18                                  Johnson
    19
         116.   Plaintiff               2019-12-20 [153-17]
    20                                  Exhibit 18 - 2011-09-
                                        30 Email from
    21
                                        Pustjens to
    22                                  MacGilvray re
                                        Contact with Holzher
    23
                                        for More
    24                                  Specifications for
                                        Programming the
    25
                                        Machine
    26
    27
    28

                                                -22-
Case 2:18-cv-06105-GW-AS Document 241 Filed 09/03/21 Page 27 of 66 Page ID #:8235




     1 Ex.       Party       Cross-                                            Response to
                Offering                    Description         Objection(s)
     2 No.                  Reference                                          Objection(s)
         117.   Plaintiff               2019-12-20 [153-18]
     3                                  Exhibit 19 - 2011-11-
     4                                  17 Email from Teune
                                        to Casablanca Design
     5                                  re Installation of
     6                                  Proliner Door

     7 118.     Plaintiff               2019-12-20 [153-20]
     8                                  Exhibit 21 - 2015-06-
                                        06 Email from
     9                                  Johnson to Winter
    10                                  attaching Non-
                                        Disclosure
    11                                  Agreement
    12
         119.   Plaintiff               2019-12-20 [153-21]
    13                                  Exhibit 22 - 2016-02-
    14                                  05 Email from
                                        Mendonca to Eversen
    15                                  re Payment overdue -
    16                                  CADCode Support
                                        Subscription [HMDI
    17                                  .0000730-731]
    18
         120.   Plaintiff               2019-12-20 [153-22]
    19
                                        Exhibit 23 - 2016-12-
    20                                  02 Email from
                                        Everson to Matulia re
    21
                                        Follow up on Phone
    22                                  Conversation and
                                        Email [HMDI
    23
                                        .0000278-279]
    24
    25
    26
    27
    28

                                                -23-
Case 2:18-cv-06105-GW-AS Document 241 Filed 09/03/21 Page 28 of 66 Page ID #:8236




     1 Ex.       Party       Cross-                                            Response to
                Offering                    Description         Objection(s)
     2 No.                  Reference                                          Objection(s)
         121.   Plaintiff               2019-12-20 [153-23]
     3                                  Exhibit 24 - Letter
     4                                  from Glenn Johnson
                                        to David Winter re
     5                                  Employment
     6                                  Negotiations

     7 122.     Plaintiff               2019-12-20 [153-24]
     8                                  Exhibit 25 - Letter
                                        from Glenn Johnson
     9                                  to David Winter re
    10                                  Employment
                                        Negotiations
    11
    12 123.     Plaintiff               2019-12-20 [153-25]
                                        Exhibit 26 - 2015-07-
    13                                  02 Email from Dave
    14                                  Winter to Glenn
                                        Johnson re
    15                                  Appreciation of
    16                                  Employment
                                        Proposal and Signing
    17                                  Bonus Offer
    18
         124.   Plaintiff               2019-12-20 [153-26]
    19
                                        Exhibit 27 - 2007-01-
    20                                  19 Highmark's
                                        Articles of
    21
                                        Incorporation
    22
         125.   Plaintiff               2019-12-20 [153-27]
    23
                                        Exhibit 28 - 2011-01-
    24                                  28 Highmark’s
                                        Certificate of
    25
                                        Amendment of
    26                                  Articles of
                                        Incorporation
    27
    28

                                                -24-
Case 2:18-cv-06105-GW-AS Document 241 Filed 09/03/21 Page 29 of 66 Page ID #:8237




     1 Ex.       Party       Cross-                                             Response to
                Offering                    Description          Objection(s)
     2 No.                  Reference                                           Objection(s)
         126.   Plaintiff               2019-12-20 [153-28]
     3                                  Exhibit 29 - 2015-09-
     4                                  28 Casablanca
                                        Design’s Statement of
     5                                  Information filed with
     6                                  California Secretary
                                        of State
     7
     8 127.     Plaintiff               2019-12-20 [153-29]
                                        Exhibit 30 - 2015-01-
     9                                  07 Highmark’s
    10                                  Certificate of
                                        Amendment of
    11                                  Articles of
    12                                  Incorporation
    13 128.     Plaintiff               2019-12-20 [153-30]
    14                                  Exhibit 31 - 2004-07-
                                        15 Four Season’s
    15                                  Articles of
    16                                  Incorporation
    17 129.     Plaintiff               2019-12-20 [153-31]
    18                                  Exhibit 32 - 2008-01-
                                        29 Four Seasons
    19
                                        Windows’ Statement
    20                                  of Information filed
                                        with California
    21
                                        Secretary of State
    22
         130.   Plaintiff               2019-12-20 [153-32]
    23
                                        Exhibit 33 - 2018-09-
    24                                  06 Four Seasons
                                        Windows’ Statement
    25
                                        of Information filed
    26                                  with California
                                        Secretary of State
    27
    28

                                                -25-
Case 2:18-cv-06105-GW-AS Document 241 Filed 09/03/21 Page 30 of 66 Page ID #:8238




     1 Ex.       Party       Cross-                                             Response to
                Offering                    Description          Objection(s)
     2 No.                  Reference                                           Objection(s)
         131.   Plaintiff               2019-12-20 [153-33]
     3                                  Exhibit 34 - 2012-04-
     4                                  18 One Day Doors
                                        and Closets’ Articles
     5                                  of Incorporation
     6
         132.   Plaintiff               2019-12-20 [153-34]
     7                                  Exhibit 35 - 2014-08-
     8                                  22 One Day Doors
                                        and Closets’
     9                                  Statement of
    10                                  Information filed with
                                        California Secretary
    11                                  of State
    12
         133.   Plaintiff               2019-12-20 [153-35]
    13                                  Exhibit 36 - 2018-02-
    14                                  06 One Day Doors
                                        and Closets’
    15                                  Statement of
    16                                  Information filed with
                                        California Secretary
    17                                  of State
    18
         134.   Plaintiff               2019-12-20 [153-36]
    19
                                        Exhibit 37 - 2010-11-
    20                                  22 Casablanca
                                        Design’s Articles of
    21
                                        Incorporation
    22
         135.   Plaintiff               2019-12-20 [153-37]
    23
                                        Exhibit 38 - 2015-09-
    24                                  28 Casablanca
                                        Design’s Statement of
    25
                                        Information filed with
    26                                  California Secretary
                                        of State
    27
    28

                                                -26-
Case 2:18-cv-06105-GW-AS Document 241 Filed 09/03/21 Page 31 of 66 Page ID #:8239




     1 Ex.       Party       Cross-                                             Response to
                Offering                    Description          Objection(s)
     2 No.                  Reference                                           Objection(s)
         136.   Plaintiff               2019-12-20 [153-38]
     3                                  Exhibit 39 - 2019-01-
     4                                  16 Casablanca
                                        Design’s Contractors
     5                                  State License Board
     6
         137.   Plaintiff               2019-12-20 [153-39]
     7                                  Exhibit 40 - 2016-10-
     8                                  21 Paracorp’s State of
                                        Delaware LLC
     9                                  Certificate of
    10                                  Information
    11 138.     Plaintiff               2019-12-20 [153-40]
    12                                  Exhibit 41 - 2016-10-
                                        21 One Day
    13                                  Enterprises’ State of
    14                                  Delaware LLC
                                        Certificate of
    15                                  Formation
    16
         139.   Plaintiff               2019-12-20 [153-41]
    17                                  Exhibit 42 - 2017-10-
    18                                  11 One Day
                                        Enterprises LLC
    19
                                        Statement
    20                                  Information filed with
                                        California Secretary
    21
                                        of State
    22
         140.   Plaintiff               2019-12-20 [153-42]
    23
                                        Exhibit 43 - 2007-03-
    24                                  01 Employee
                                        Nondisclosure,
    25
                                        Assignment and Non-
    26                                  Solicitation
                                        Agreement
    27
    28

                                                -27-
Case 2:18-cv-06105-GW-AS Document 241 Filed 09/03/21 Page 32 of 66 Page ID #:8240




     1 Ex.       Party       Cross-                                            Response to
                Offering                    Description         Objection(s)
     2 No.                  Reference                                          Objection(s)
         141.   Plaintiff               2019-12-20 [153-43]
     3                                  Exhibit 44 - 2009-01-
     4                                  13 Master Agreement
                                        between Highmark
     5                                  and Four Seasons
     6                                  Window, Inc.

     7 142.     Plaintiff               2019-12-20 [153-44]
     8                                  Exhibit 45 - 2019-12-
                                        20 Email from One
     9                                  Cut to D. Johnson re
    10                                  One Cut Invoice and
                                        Payment
    11
    12 143.     Plaintiff               2019-12-20 [153-45]
                                        Exhibit 46 - 2011-11-
    13                                  10 Email from
    14                                  Hasseler to Pustjens
                                        re Address of
    15                                  Kenneth McBride
    16
         144.   Plaintiff               2019-12-20 [153-46]
    17                                  Exhibit 47 - 2015-07-
    18                                  16 Letter from Winter
                                        to Matulia re
    19
                                        Resignation from
    20                                  Employment with
                                        Highmark
    21
    22 145.     Plaintiff               2019-12-20 [153-47]
                                        Exhibit 48 - 2015-05-
    23
                                        22 Email from
    24                                  Matulia to Winter re
                                        Missing Hard Drive
    25
    26
    27
    28

                                                -28-
Case 2:18-cv-06105-GW-AS Document 241 Filed 09/03/21 Page 33 of 66 Page ID #:8241




     1 Ex.       Party       Cross-                                            Response to
                Offering                    Description         Objection(s)
     2 No.                  Reference                                          Objection(s)
         146.   Plaintiff               2019-12-20 [153-48]
     3                                  Exhibit 49 - 2015-08-
     4                                  07 Computer
                                        Forensics Summary
     5                                  to Matulia from
     6                                  Robles

     7 147.     Plaintiff               2019-12-20 [153-49]
     8                                  Exhibit 50 - 2015-07-
                                        23 Email from Winter
     9                                  to D. Johnson re
    10                                  Action Items
    11 148.     Plaintiff               2019-12-20 [153-50]
    12                                  Exhibit 51 - 2019-12-
                                        18 Audio Transcript
    13                                  [HMDI0000003]
    14
         149.   Plaintiff               2019-12-20 [153-51]
    15                                  Exhibit 52 - 2011-11-
    16                                  22 Email from
                                        Prodium to Dairl
    17
                                        Johnson re Invoice
    18                                  from Prodium
    19
         150.   Plaintiff               2019-12-20 [153-52]
    20                                  Exhibit 53 - 2013-01-
                                        28 Email from
    21
                                        Prodium USA to
    22                                  Casablanca re Invoice
                                        99-4600 from
    23
                                        Prodium
    24
    25
    26
    27
    28

                                                -29-
Case 2:18-cv-06105-GW-AS Document 241 Filed 09/03/21 Page 34 of 66 Page ID #:8242




     1 Ex.       Party       Cross-                                            Response to
                Offering                    Description         Objection(s)
     2 No.                  Reference                                          Objection(s)
         151.   Plaintiff               2019-12-20 [153-53]
     3                                  Exhibit 54 - 2015-10-
     4                                  27 Email from
                                        Matulia to Ambruz re
     5                                  Dave Winter’s Cell
     6                                  Phone Record

     7 152.     Plaintiff               2019-12-20 [153-54]
     8                                  Exhibit 55 - 2015-07-
                                        02 Text Message
     9                                  from to Highmark re
    10                                  Glenn Johnson will
                                        be Back for
    11                                  Conference
    12
         153.   Plaintiff               2019-12-20 [153-55]
    13                                  Exhibit 56 - 2016-02-
    14                                  05 Email from
                                        Mendonca to Everson
    15                                  re Payment Overdue -
    16                                  CADCode Support
                                        Subscription
    17
    18 154.     Plaintiff               2019-12-20 [153-56]
                                        Exhibit 57 - 2011-10-
    19
                                        19 Bill from Prodium
    20                                  USA to Casablanca
    21
         155.   Plaintiff               2019-12-20 [183]
    22                                  Exhibit 58 – 01-28-
                                        2009 Email Tena
    23
                                        Shepard to Dairl
    24                                  Johnson attaching
                                        Doc2 identifying
    25
                                        IDDC as Four
    26                                  Seasons DBA
                                        [CDC_000501-02]
    27
    28

                                                -30-
Case 2:18-cv-06105-GW-AS Document 241 Filed 09/03/21 Page 35 of 66 Page ID #:8243




     1 Ex.       Party       Cross-                                            Response to
                Offering                    Description         Objection(s)
     2 No.                  Reference                                          Objection(s)
         156.   Plaintiff               2019-12-20 [184]
     3                                  Exhibit 59 - Email
     4                                  from Eversen to
                                        Matulia re CADCode
     5                                  Door Processing
     6                                  [HMDI.0000035]

     7 157.     Plaintiff               2020-02-04 [175-3]
     8                                  Amended Exhibit 60
                                        - Excerpts from 2020-
     9                                  01-16 Deposition of
    10                                  Donald Vilfer
    11
    12 158. Defendants                  2020-01-28 [163-06]
                                        Exhibit D – Draft
    13                                  Letter of Intent from
    14                                  Glenn and Dairl
                                        Johnson to David
    15                                  Winter
    16
         159. Defendants                2020-01-28 [163-06]
    17                                  Exhibit E – Message
    18                                  from Joe Fallon to
                                        Ned Brown re Brief
    19
                                        Overview of Details
    20                                  for HOP System
    21
         160. Defendants Ex. Z –        2020-01-28 [163-08]
    22                      Def MSJ     Exhibit K – 2017-01-
                                        06- One Day
    23
                                        Enterprises, LLC
    24                                  Registration of
                                        Foreign Limited
    25
                                        Liability Company
    26                                  with California
                                        Secretary of State
    27
    28

                                                -31-
Case 2:18-cv-06105-GW-AS Document 241 Filed 09/03/21 Page 36 of 66 Page ID #:8244




     1 Ex.      Party    Cross-                                            Response to
               Offering Reference      Description          Objection(s)
     2 No.                                                                 Objection(s)
         161. Defendants          2020-01-28 [163-08]
     3                            Exhibit P – 2016-11-
     4                            29 Email from
                                  Eversen to Matulia re
     5                            Door Programs
     6                            HighMark Generates
                                  through CADCode
     7                            Software
     8
         162. Defendants            2020-01-28 [163-08]
     9                              Exhibit Q – 2016-12-
    10                              02 Email from Fallon
                                    to Matulia re
    11                              Eversen’s Response
    12                              to Contact the Expert
                                    to Discuss Accessing
    13                              Data
    14
         163. Defendants            2020-01-28 [163-08]
    15                              Exhibit S – 2016-11-
    16                              30 Email from
                                    Eversen to Matulia re
    17                              HighMark’s
    18                              CADCode Letter of
                                    Intent
    19
    20 164. Defendants              2020-01-28 [163-08]
                                    Exhibit T – 2017-03-
    21
                                    16 Email from
    22                              Eversen to Matulia re
                                    Working on
    23
                                    Resolving Server
    24                              Issues
    25
    26
    27
    28

                                            -32-
Case 2:18-cv-06105-GW-AS Document 241 Filed 09/03/21 Page 37 of 66 Page ID #:8245




     1 Ex.      Party    Cross-                                     Response to
               Offering Reference      Description     Objection(s)
     2 No.                                                          Objection(s)
         165. Defendants          2020-01-28 [163-09]
     3                            Winter Exhibit A –
     4                            2015-05-28 Gmail
                                  from Matulia to
     5                            Ambruz re Unhappy
     6                            with Performance and
                                  Goal to Increase
     7                            Sales
     8
         166. Defendants            2020-01-28 [163-09]
     9                              Winter Exhibit C –
    10                              2015-07-09 Letter
                                    from Dave Winter to
    11                              Glenn Johnson re
    12                              One Day Proposal
                                    and Offer of a
    13                              Signing Bonus
    14
         167. Defendants            2020-01-28 [163-09]
    15                              Winter Exhibit F –
    16                              2016-07-18 Request
                                    for Entry of Judgment
    17                              in Superior Court of
    18                              California, Case No.
                                    SCV0038183, Winter
    19                              v. HighMark
    20
         168. Defendants            2020-01-28 [163-09]
    21
                                    Winter Exhibit G –
    22                              Door Sample HOP -
                                    Source Code
    23
    24
    25
    26
    27
    28

                                            -33-
Case 2:18-cv-06105-GW-AS Document 241 Filed 09/03/21 Page 38 of 66 Page ID #:8246




     1 Ex.      Party    Cross-                                           Response to
               Offering Reference      Description         Objection(s)
     2 No.                                                                Objection(s)
         169. Defendants          2020-01-28 [163-09]
     3                            Winter Exhibit H –
     4                            2009-11-23 Article:
                                  Jeld-Wen Launches
     5                            Interior Door
     6                            Replacement
                                  Program
     7
     8 170. Defendants              2020-01-28 [163-09]
                                    Winter Exhibit I –
     9                              Jeld Wen’s 2011
    10                              Brochure of
                                    Replacement
    11                              Program
    12
         171. Defendants            2020-01-28 [163-10]
    13                              Vilfer Exhibit A –
    14                              Donald E. Vilfer’s
                                    Curriculum Vitae
    15
    16 172. Defendants              2020-01-28 [163-10]
                                    Vilfer Exhibit C –
    17
                                    .HOP Source – Code
    18                              - Holzher
    19
         173. Defendants            2020-01-28 [163-10]
    20                              Vilfer Exhibit E –
                                    Test All.HOP Source
    21
                                    Code - Holzher
    22
         174. Defendants            2020-01-28 [163-10]
    23
                                    Vilfer Exhibit F –
    24                              Photo of Model 7123
                                    CNC Machine at One
    25
                                    Day Door from
    26                              Responsive Report to
    27                              Huisjen Report

    28

                                            -34-
Case 2:18-cv-06105-GW-AS Document 241 Filed 09/03/21 Page 39 of 66 Page ID #:8247




     1 Ex.      Party    Cross-                                           Response to
               Offering Reference      Description         Objection(s)
     2 No.                                                                Objection(s)
         175. Defendants          2020-01-28 [163-10]
     3                            Vilfer Exhibit G –
     4                            User
                                  Interface3DG.hop
     5                            Source Code for
     6                            Holzher-Reich
                                  Spezialmaschinen
     7                            GmbH
     8
         176. Defendants            2020-01-28 [163-10]
     9                              Vilfer Exhibit H –
    10                              StraightAY.hop
                                    Source Code - Direkt
    11                              CNC Systeme
    12                              NCHOPS Version 3.0
    13 177. Defendants              2020-01-28 [163-10]
    14                              Vilfer Exhibit J –
                                    CHA 4744 5 A
    15                              (003).HOP Source
    16                              Code – Holzher
    17 178. Defendants              2020-01-28 [163-10]
    18                              Vilfer Exhibit K –
                                    LEACH J 3988 6
    19
                                    A.HOP Source Code
    20                              – Holzher
    21
         179. Defendants            2020-01-28 [163-11]
    22                              G.Johnson Exhibit A
                                    – 10-19-2011 Prodim
    23
                                    USA Quote for
    24                              SoftHolz
    25
    26
    27
    28

                                            -35-
Case 2:18-cv-06105-GW-AS Document 241 Filed 09/03/21 Page 40 of 66 Page ID #:8248




     1 Ex.      Party    Cross-                                           Response to
               Offering Reference     Description          Objection(s)
     2 No.                                                                Objection(s)
         180. Defendants          2020-01-28 [163-11]
     3                            G.Johnson Exhibit B
     4                            – 2011-11-15 Email
                                  from Winter to Dairl
     5                            Johnson re One-Cut
     6                            Invoice and Payment
                                  Received for Interior
     7                            Door and Closet Co.
     8
         181. Defendants            2020-01-28 [163-11]
     9                              G.Johnson Exhibit C
    10                              – 2012 Tax Return
                                    for Four Seasons
    11                              Windows, Inc.
    12
         182. Defendants            2020-01-28 [163-11]
    13                              G.Johnson Exhibit D
    14                              – 2014 Tax Return
                                    for One Day Doors
    15                              and Closets, Inc.
    16
         183. Defendants            2020-01-28 [163-11]
    17                              G.Johnson Exhibit E
    18                              – 2018-09-14 Email
                                    from Jonathan
    19
                                    Morgan to Glenn and
    20                              Dairl Johnson re
                                    Discussion in
    21
                                    Meeting on the
    22                              Industry and its
                                    Opportunities
    23
    24 184. Defendants              2019-12-19 [143]
                                    Exhibit A [Part 2] -
    25
                                    Document Numbers
    26                              DEF 000001-126 &
                                    ODE 000006-11
    27
    28

                                            -36-
Case 2:18-cv-06105-GW-AS Document 241 Filed 09/03/21 Page 41 of 66 Page ID #:8249




     1 Ex.      Party     Cross-                                            Response to
               Offering Reference         Description        Objection(s)
     2 No.                                                                  Objection(s)
         185. Defendants Ex H Winter 2019-12-19 [146-08]
     3                   MSJ
                                     Exhibit J - 2010
     4                               Articles of
                                     Incorporation for
     5                               Casablanca Design
     6                               Centers, Inc.

     7 186. Defendants Huisjen        2019-12-19 [146-08]
                       Dep. Ex. G;    Exhibit L - HOPS5 –
     8                 Vilfer Dep
                                      HOP Interface dated
     9                 Ex D;
                           Ex. O Def  2006-07-13
    10                     Opp to MSJ (HMD1.0006661-
                                      6685)
    11
    12 187. Defendants                2019-12-19 [146-08]
                                      Exhibit N – 2011-09-
    13                                30 Email from
    14                                Pustjens to
                                      MacGilvray re
    15                                Holzher
    16                                Programming
                                      Machine
    17
    18 188. Defendants                2019-12-19 [146-08]
                                      Exhibit O – 2011-11-
    19
                                      17 Email from Teune
    20                                to Dairl Johnson re
                                      Problems with
    21
                                      Installation of
    22                                Proliner Door
    23
         189. Defendants              2019-12-19 [146-09]
    24                                Exhibit P – Draft
                                      VAR Software
    25
                                      Licensing Agreement
    26                                (HMDI.0001448-
                                      1467)
    27
    28

                                             -37-
Case 2:18-cv-06105-GW-AS Document 241 Filed 09/03/21 Page 42 of 66 Page ID #:8250




     1 Ex.      Party    Cross-                                            Response to
               Offering Reference     Description           Objection(s)
     2 No.                                                                 Objection(s)
         190. Defendants          2019-12-19 [146-10]
     3                            Exhibit Q - Software
     4                            Development
                                  Agreement
     5                            (HMDI.0001336-
     6                            1345)

     7 191. Defendants              2019-12-19 [146-11]
     8                              Exhibit S – 2016-12-
                                    01 Email from
     9                              Matulia to Fallon re
    10                              Everson Relationship
    11 192. Defendants              2019-12-19 [146-12]
    12                              Exhibit U – 2017-01-
                                    04 Email from
    13                              Eversen to Matulia re
    14                              Invoice and
                                    Upcoming
    15                              Conference Call
    16                              (HMDI.0001193-
                                    1195)
    17
    18 193. Defendants              2019-12-19 [146-13]
                                    Exhibit AA - Email
    19
                                    from Eversen to
    20                              Matulia re Server
                                    Issues Unresolved
    21
    22
         194.   Plaintiff           2020-01-28 [165-1]
    23
                                    Exhibit 60 - Excepts
    24                              from 2020-01-16
                                    Deposition of Donald
    25
                                    Vilfer
    26
    27
    28

                                            -38-
Case 2:18-cv-06105-GW-AS Document 241 Filed 09/03/21 Page 43 of 66 Page ID #:8251




     1 Ex.       Party       Cross-                                            Response to
                Offering                    Description         Objection(s)
     2 No.                  Reference                                          Objection(s)
         195.   Plaintiff               2020-01-28 [165-2]
     3                                  Exhibit 61 - 2017-05-
     4                                  27 Email from
                                        Matulia to Short re
     5                                  Winter's Professional
     6                                  Tactics -
                                        Competitor’s Ads
     7
     8 196.     Plaintiff               2020-01-28 [165-3]
                                        Exhibit 62 – 2015-05-
     9                                  29 Gmail from
    10                                  Matulia to Winter re
                                        Frustration with
    11                                  Winter's Resistance
    12                                  and Performance
    13 197.     Plaintiff               2020-01-28 [165-4]
    14                                  Exhibit 63 – 2012-02-
                                        21 Email from Ken
    15                                  McBride to Dairl
    16                                  Johnson re Questions
                                        on Current Contract
    17
    18 198.     Plaintiff               2020-01-28 [165-5]
                                        Exhibit 64 - Excerpts
    19
                                        from 2019-09-25
    20                                  Deposition Transcript
                                        of Joseph Fallon
    21
    22
    23
         199. Defendants                2019-12-20 [147-06]
    24                                  Exhibit L - Message
                                        from Joe Fallon to
    25
                                        Ned Brown re Brief
    26                                  Overview of Details
                                        for HOP File
    27
    28

                                                -39-
Case 2:18-cv-06105-GW-AS Document 241 Filed 09/03/21 Page 44 of 66 Page ID #:8252




     1 Ex.      Party    Cross-                                      Response to
               Offering Reference      Description      Objection(s)
     2 No.                                                           Objection(s)
         200. Defendants          2019-12-20 [147-06]
     3                            Exhibit M – 2017-03-
     4                            16 Email from
                                  Eversen to Matulia re
     5                            Unresolved Issues
     6                            with Server

     7 201. Defendants              2019-12-20 [147-07]
     8                              Exhibit A – 2015-05-
                                    28 Gmail from
     9                              Matulia to Ambruz re
    10                              Unhappy with Sales
                                    and Marketing
    11                              Performance
    12
         202. Defendants            2019-12-20 [147-07]
    13                              Exhibit C – 2015-07-
    14                              09 Email from David
                                    Winter to Glenn
    15                              Johnson re One Day
    16                              Employment
                                    Proposal and Offer of
    17                              Signing Bonus
    18
         203. Defendants            2019-12-20 [147-07]
    19
                                    Exhibit F – 2016-07-
    20                              18 Request and Order
                                    re Entry of Judgment
    21
                                    in California Superior
    22                              Court, Case
                                    SCV0038183
    23
    24 204.    Plaintiff            2020-01-28 [165-01]
                                    Exhibit 60 - Excerpts
    25
                                    from 2020-01-16
    26                              Deposition of Donald
                                    Vilfer
    27
    28

                                            -40-
Case 2:18-cv-06105-GW-AS Document 241 Filed 09/03/21 Page 45 of 66 Page ID #:8253




     1 Ex.       Party       Cross-                                            Response to
                Offering                    Description         Objection(s)
     2 No.                  Reference                                          Objection(s)
         205.   Plaintiff               2020-01-28 [165-02]
     3                                  Exhibit 61 – 2017-05-
     4                                  27 Gmail from
                                        Richard Matulia to
     5                                  Christine Short re
     6                                  Winter's Professional
                                        Tactics, Competition
     7                                  and One Day Doors
     8                                  Ads
     9 206.     Plaintiff               2020-01-28 [165-03]
    10                                  Exhibit 62 - 2015-05-
                                        29 Gmail from
    11                                  Richard Matulia to
    12                                  David Winter re
                                        Resistance in
    13                                  Training and Adding
    14                                  Value to the
                                        Company
    15
    16 207.     Plaintiff               2020-01-28 [165-4]
                                        Exhibit 63 – 2012-02-
    17                                  21 Email from Ken
    18                                  McBride to Dairl
                                        Johnson re Current
    19                                  Contract and New
    20                                  Prodim Process
    21
         208.   Plaintiff               2020-01-28 [165-05]
    22                                  Exhibit 64 - Excerpts
                                        from 2019-09-25
    23
                                        Deposition of Joseph
    24                                  Fallon
    25
    26
    27
    28

                                                -41-
Case 2:18-cv-06105-GW-AS Document 241 Filed 09/03/21 Page 46 of 66 Page ID #:8254




     1 Ex.       Party       Cross-                                            Response to
                Offering                    Description         Objection(s)
     2 No.                  Reference                                          Objection(s)
         209.   Plaintiff               2020-01-28 [168-2]
     3                                  Exhibit 65 - Excerpts
     4                                  from 2020-01-14
                                        Deposition of Derek
     5                                  Huisjen
     6
         210.   Plaintiff               2020-02-07 [181-1]
     7                                  Exhibit 1 - 2019-10-
     8                                  16 Don Vilfer's
                                        Opening Expert
     9                                  Report (VAND
    10                                  Group LLC)
    11 211.     Plaintiff               2020-02-07 [181-2]
    12                                  Exhibit 2 - 2019-11-
                                        15 Don Vilfer's
    13                                  Responsive Expert
    14                                  Report
    15 212.     Plaintiff               2020-02-07 [181-3]
    16                                  Exhibit 3 - Excerpts
                                        of 2020-01-16 from
    17                                  Deposition of Donald
    18                                  Vilfer (Confidential)
    19
         213.   Plaintiff               2020-02-07 [182-6]
    20                                  Exhibit 4 - Vilfer's
                                        Deposition Exhibit 5
    21
                                        - Email from Robles
    22                                  to Matulia re
                                        California Forensics’
    23
                                        Engagement Letter
    24
    25
    26
    27
    28

                                                -42-
Case 2:18-cv-06105-GW-AS Document 241 Filed 09/03/21 Page 47 of 66 Page ID #:8255




     1 Ex.       Party       Cross-                                            Response to
                Offering                    Description         Objection(s)
     2 No.                  Reference                                          Objection(s)
         214.   Plaintiff               2020-02-07 [181-4]
     3                                  Exhibit 5 - Vilfer
     4                                  Deposition Exhibit 06
                                        Californensics
     5                                  Computer Forensics
     6                                  Summary

     7 215.     Plaintiff               2020-03-02 [195-2]
     8                                  Exhibit 6 - Excerpts
                                        from 2020-01-16
     9                                  Deposition of Donald
    10                                  Vilfer
    11 216.     Plaintiff               Defendants’ Natively
    12                                  Produced Document
                                        Bates Nos.
    13                                  CDC_000292
    14
         217.   Plaintiff               HighMark’s
    15                                  Production Bates No.
    16                                  HMDI.0000035
    17
         218.   Plaintiff               HighMark’s
    18                                  Production Bates No.
                                        HMDI.0000036
    19
    20 219.     Plaintiff               HighMark’s
                                        Production Bates No.
    21
                                        HMDI.0000053
    22
    23 220.     Plaintiff               HighMark’s
                                        Production Bates No.
    24                                  HMDI.0000094-110
    25
         221.   Plaintiff               HighMark’s
    26                                  Production Bates No.
    27                                  HMDI.0000113

    28

                                                -43-
Case 2:18-cv-06105-GW-AS Document 241 Filed 09/03/21 Page 48 of 66 Page ID #:8256




     1 Ex.       Party       Cross-                                           Response to
                Offering                    Description        Objection(s)
     2 No.                  Reference                                         Objection(s)
         222.   Plaintiff               HighMark’s
     3                                  Production Bates No.
     4                                  HMDI.0000316

     5 223.     Plaintiff               HighMark’s
     6                                  Production Bates No.
                                        HMDI.0000730
     7 224.     Plaintiff               HighMark’s
     8                                  Production Bates No.
                                        HMDI.0000850
     9
    10 225.     Plaintiff               HighMark’s
                                        Production Bates No.
    11                                  HMDI.0001171
    12
         226.   Plaintiff               HighMark’s
    13                                  Production Bates No.
    14                                  HMDI.0006661
    15
         227.   Plaintiff               HighMark’s
    16                                  Production Bates No.
                                        HMDI.0006663
    17
    18 228.     Plaintiff               HighMark’s
                                        Production Bates No.
    19
                                        HMDI.0006664
    20
    21 229.     Plaintiff               HighMark’s
                                        Production Bates No.
    22                                  HMDI.0006665
    23
         230.   Plaintiff               HighMark’s
    24                                  Production Bates No.
    25                                  HMDI.0006681

    26 231.     Plaintiff               HighMark’s
    27                                  Production Bates No.
                                        HMDI.0006684
    28

                                               -44-
Case 2:18-cv-06105-GW-AS Document 241 Filed 09/03/21 Page 49 of 66 Page ID #:8257




     1 Ex.       Party       Cross-                                           Response to
                Offering                    Description        Objection(s)
     2 No.                  Reference                                         Objection(s)
         232.   Plaintiff               Defendants’
     3                                  Produced Documents
     4                                  Bates Nos.
                                        CDC_000784
     5                                  (Natives -
     6                                  Confidential) (zip
                                        file)
     7
     8 233.     Plaintiff               Defendants’
                                        Produced Document
     9                                  Bates Nos.
    10                                  CDC_000785
                                        (Natives -
    11                                  Confidential) (zip
    12                                  file)
    13 234.     Plaintiff               Plaintiff’s Produced
    14                                  Documents, Bates
                                        Nos. HMDI.0001611-
    15                                  4110
    16
         235.   Plaintiff               Plaintiff’s Produced
    17                                  Documents, Bates
    18                                  Nos. HMDI.0004111-
                                        6059
    19
    20
    21
         236.   Plaintiff               Defendants’
    22                                  Production Bates
                                        Nos. CDC_000009-
    23
                                        31 - Casablanca
    24                                  Financial Records
    25
         237.   Plaintiff               Defendants’
    26                                  Production Bates
    27                                  Nos. CDC_000076

    28

                                               -45-
Case 2:18-cv-06105-GW-AS Document 241 Filed 09/03/21 Page 50 of 66 Page ID #:8258




     1 Ex.       Party       Cross-                                       Response to
                Offering                    Description    Objection(s)
     2 No.                  Reference                                     Objection(s)
         238.   Plaintiff               Defendants’
     3                                  Production Bates
     4                                  Nos.CDC_000099

     5 239.     Plaintiff               Defendants’
     6                                  Production Bates
                                        Nos. CDC_000120
     7
     8 240.     Plaintiff               Defendants’
                                        Production Bates
     9                                  Nos. CDC_000175
    10
         241.   Plaintiff               Defendants’
    11                                  Production Bates
    12                                  Nos. CDC_000267
    13 242.     Plaintiff               Defendants’
    14                                  Production Bates
                                        Nos. CDC_000276
    15
    16 243.     Plaintiff               Defendants’
                                        Production Bates
    17
                                        Nos. CDC_000285
    18
         244.   Plaintiff               Defendants’
    19
                                        Production Bates
    20                                  Nos. CDC_000321
    21
         245.   Plaintiff               Defendants’
    22                                  Production Bates
    23                                  Nos. CDC_000327

    24 246.     Plaintiff               Defendants’
    25                                  Production Bates
                                        Nos. CDC_000604
    26
    27
    28

                                               -46-
Case 2:18-cv-06105-GW-AS Document 241 Filed 09/03/21 Page 51 of 66 Page ID #:8259




     1 Ex.       Party       Cross-                                           Response to
                Offering                    Description        Objection(s)
     2 No.                  Reference                                         Objection(s)
         247.   Plaintiff               Defendants’
     3                                  Production Bates
     4                                  Nos. CDC_000668

     5 248.     Plaintiff               Defendants’
     6                                  Unrelated Costs,
                                        Defendants’
     7                                  Production Bates No.
     8                                  CDC_000041
     9 249.     Plaintiff               Defendants’
    10                                  Unrelated Costs,
                                        Defendants’
    11                                  Production Bates No.
    12                                  CDC_000043
    13 250.     Plaintiff               Defendants’
    14                                  Unrelated Costs,
                                        Defendants’
    15                                  Production Bates No.
    16                                  CDC_000050
    17
         251.   Plaintiff               Defendants’
    18                                  Unrelated Costs,
                                        Defendants’
    19
                                        Production Bates No.
    20                                  CDC_000050
                                        [Attachment]
    21
    22 252.     Plaintiff               Defendants’
                                        Unrelated Costs,
    23
                                        Defendants’
    24                                  Production Bates No.
                                        CDC_000058
    25
    26
    27
    28

                                               -47-
Case 2:18-cv-06105-GW-AS Document 241 Filed 09/03/21 Page 52 of 66 Page ID #:8260




     1 Ex.       Party       Cross-                                           Response to
                Offering                    Description        Objection(s)
     2 No.                  Reference                                         Objection(s)
         253.   Plaintiff               Defendants’
     3                                  Unrelated Costs,
     4                                  Defendants’
                                        Production Bates No.
     5                                  CDC_000058
     6                                  [Attachment]
         254.   Plaintiff               Defendants’
     7                                  Unrelated Costs,
     8                                  Defendants’
                                        Production Bates No.
     9                                  CDC_000074
    10
         255.   Plaintiff               Defendants’
    11                                  Unrelated Costs,
    12                                  Defendants’
                                        Production Bates No.
    13                                  CDC_000082
    14
         256.   Plaintiff               Defendants’
    15                                  Unrelated Costs,
    16                                  Defendants’
                                        Production Bates No.
    17
                                        CDC_000104
    18
         257.   Plaintiff               Defendants’
    19
                                        Unrelated Costs,
    20                                  Defendants’
                                        Production Bates No.
    21
                                        CDC_000113
    22
         258.   Plaintiff               Defendants’
    23
                                        Unrelated Costs,
    24                                  Defendants’
                                        Production Bates No.
    25
                                        CDC_000126
    26
    27
    28

                                               -48-
Case 2:18-cv-06105-GW-AS Document 241 Filed 09/03/21 Page 53 of 66 Page ID #:8261




     1 Ex.       Party       Cross-                                           Response to
                Offering                    Description        Objection(s)
     2 No.                  Reference                                         Objection(s)
         259.   Plaintiff               Defendants’
     3                                  Unrelated Costs,
     4                                  Defendants’
                                        Production Bates No.
     5                                  CDC_000127
     6
         260.   Plaintiff               Defendants’
     7                                  Unrelated Costs,
     8                                  Defendants’
                                        Production Bates No.
     9                                  CDC_000139
    10
         261.   Plaintiff               Defendants’
    11                                  Unrelated Costs,
    12                                  Defendants’
                                        Production Bates No.
    13                                  CDC_000140
    14
         262.   Plaintiff               Defendants’
    15                                  Unrelated Costs,
    16                                  Defendants’
                                        Production Bates No.
    17
                                        CDC_000144
    18
         263.   Plaintiff               Defendants’
    19
                                        Unrelated Costs,
    20                                  Defendants’
                                        Production Bates No.
    21
                                        CDC_000173
    22
         264.   Plaintiff               Defendants’
    23
                                        Unrelated Costs,
    24                                  Defendants’
                                        Production Bates No.
    25
                                        CDC_000175
    26                                  [Attachment to
    27                                  CDC_000173]

    28

                                               -49-
Case 2:18-cv-06105-GW-AS Document 241 Filed 09/03/21 Page 54 of 66 Page ID #:8262




     1 Ex.       Party       Cross-                                           Response to
                Offering                    Description        Objection(s)
     2 No.                  Reference                                         Objection(s)
         265.   Plaintiff               Defendants’
     3                                  Unrelated Costs,
     4                                  Defendants’
                                        Production Bates No.
     5                                  CDC_000234
     6
         266.   Plaintiff               Defendants’
     7                                  Unrelated Costs,
     8                                  Defendants’
                                        Production Bates No.
     9                                  CDC_000275
    10
         267.   Plaintiff               Defendants’
    11                                  Unrelated Costs,
    12                                  Defendants’
                                        Production Bates No.
    13                                  CDC_000276
    14                                  [Attachment to
                                        CDC_000275]
    15
    16 268.     Plaintiff               Defendants’
                                        Unrelated Costs,
    17
                                        Defendants’
    18                                  Production Bates No.
                                        CDC_000279
    19
    20 269.     Plaintiff               Defendants’
                                        Unrelated Costs,
    21
                                        Defendants’
    22                                  Production Bates No.
                                        CDC_000285
    23
    24 270.     Plaintiff               Defendants’
                                        Unrelated Costs,
    25
                                        Defendants’
    26                                  Production Bates No.
    27                                  CDC_000288

    28

                                               -50-
Case 2:18-cv-06105-GW-AS Document 241 Filed 09/03/21 Page 55 of 66 Page ID #:8263




     1 Ex.       Party       Cross-                                           Response to
                Offering                    Description        Objection(s)
     2 No.                  Reference                                         Objection(s)
         271.   Plaintiff               Defendants’
     3                                  Unrelated Costs,
     4                                  Defendants’
                                        Production Bates No.
     5                                  CDC_000311
     6
         272.   Plaintiff               Defendants’
     7                                  Unrelated Costs,
     8                                  Defendants’
                                        Production Bates No.
     9                                  CDC_000325
    10
         273.   Plaintiff               Defendants’
    11                                  Unrelated Costs,
    12                                  Defendants’
                                        Production Bates No.
    13                                  CDC_000326
    14
         274.   Plaintiff               Defendants’
    15                                  Unrelated Costs,
    16                                  Defendants’
                                        Production Bates No.
    17
                                        CDC_000327
    18                                  [Attachment to
                                        CDC_000326]
    19
    20 275.     Plaintiff               Defendants’
                                        Unrelated Costs,
    21
                                        Defendants’
    22                                  Production Bates No.
                                        CDC_000384
    23
    24 276.     Plaintiff               Defendants’
                                        Unrelated Costs,
    25
                                        Defendants’
    26                                  Production Bates No.
    27                                  CDC_000385

    28

                                               -51-
Case 2:18-cv-06105-GW-AS Document 241 Filed 09/03/21 Page 56 of 66 Page ID #:8264




     1 Ex.       Party       Cross-                                           Response to
                Offering                    Description        Objection(s)
     2 No.                  Reference                                         Objection(s)
         277.   Plaintiff               Defendants’
     3                                  Unrelated Costs,
     4                                  Defendants’
                                        Production Bates No.
     5                                  CDC_000393
     6
         278.   Plaintiff               Defendants’
     7                                  Unrelated Costs,
     8                                  Defendants’
                                        Production Bates No.
     9                                  CDC_000401
    10
         279.   Plaintiff               Defendants’
    11                                  Unrelated Costs,
    12                                  Defendants’
                                        Production Bates No.
    13                                  CDC_000408
    14
         280.   Plaintiff               Defendants’
    15                                  Unrelated Costs,
    16                                  Defendants’
                                        Production Bates No.
    17
                                        CDC_000417
    18
         281.   Plaintiff               Defendants’
    19
                                        Unrelated Costs,
    20                                  Defendants’
                                        Production Bates No.
    21
                                        CDC_000449
    22
         282.   Plaintiff               Defendants’
    23
                                        Unrelated Costs,
    24                                  Defendants’
                                        Production Bates No.
    25
                                        CDC_000451
    26                                  [Attachment to 449]
    27
    28

                                               -52-
Case 2:18-cv-06105-GW-AS Document 241 Filed 09/03/21 Page 57 of 66 Page ID #:8265




     1 Ex.       Party       Cross-                                           Response to
                Offering                    Description        Objection(s)
     2 No.                  Reference                                         Objection(s)
         283.   Plaintiff               Defendants’
     3                                  Unrelated Costs,
     4                                  Defendants’
                                        Production Bates No.
     5                                  CDC_000460
     6
         284.   Plaintiff               Defendants’
     7                                  Unrelated Costs,
     8                                  Defendants’
                                        Production Bates No.
     9                                  CDC_000520
    10
         285.   Plaintiff               Defendants’
    11                                  Unrelated Costs,
    12                                  Defendants’
                                        Production Bates No.
    13                                  CDC_000539
    14
         286.   Plaintiff               Defendants’
    15                                  Unrelated Costs,
    16                                  Defendants’
                                        Production Bates No.
    17
                                        CDC_000541
    18
         287.   Plaintiff               Defendants’
    19
                                        Unrelated Costs,
    20                                  Defendants’
                                        Production Bates No.
    21
                                        CDC_000542
    22
         288.   Plaintiff               Defendants’
    23
                                        Unrelated Costs,
    24                                  Defendants’
                                        Production Bates No.
    25
                                        CDC_000602
    26
    27
    28

                                               -53-
Case 2:18-cv-06105-GW-AS Document 241 Filed 09/03/21 Page 58 of 66 Page ID #:8266




     1 Ex.       Party       Cross-                                           Response to
                Offering                    Description        Objection(s)
     2 No.                  Reference                                         Objection(s)
         289.   Plaintiff               Defendants’
     3                                  Unrelated Costs,
     4                                  Defendants’
                                        Production Bates No.
     5                                  CDC_000604
     6                                  [Attachment to
                                        CDC_000602]
     7
     8 290.     Plaintiff               Defendants’
                                        Unrelated Costs,
     9                                  Defendants’
    10                                  Production Bates No.
                                        CDC_000646
    11
    12 291.     Plaintiff               Defendants’
                                        Unrelated Costs,
    13                                  Defendants’
    14                                  Production Bates No.
                                        CDC_000667
    15
    16 292.     Plaintiff               Defendants’
                                        Unrelated Costs,
    17
                                        Defendants’
    18                                  Production Bates No.
                                        CDC_000668
    19
                                        [Attachment to
    20                                  CDC_000667]
    21
         293.   Plaintiff               Related to Reverse
    22                                  Engineering,
                                        Defendants’
    23
                                        Production Bates No.
    24                                  CDC 000075
    25
    26
    27
    28

                                               -54-
Case 2:18-cv-06105-GW-AS Document 241 Filed 09/03/21 Page 59 of 66 Page ID #:8267




     1 Ex.       Party       Cross-                                           Response to
                Offering                    Description        Objection(s)
     2 No.                  Reference                                         Objection(s)
         294.   Plaintiff               Related to Reverse
     3                                  Engineering,
     4                                  Defendants’
                                        Production Bates No.
     5                                  CDC000077
     6                                  [Attachment to
                                        CDC000075]
     7
     8 295.     Plaintiff               Related to Reverse
                                        Engineering,
     9                                  Defendants’
    10                                  Production Bates No.
                                        CDC000089
    11
    12 296.     Plaintiff               Related to Reverse
                                        Engineering,
    13                                  Defendants’
    14                                  Production Bates No.
                                        CDC000090
    15                                  [Attachment to
    16                                  CDC000089
    17 297.     Plaintiff               Related to Reverse
    18                                  Engineering,
                                        Defendants’
    19
                                        Production Bates No.
    20                                  CDC000098
    21
         298.   Plaintiff               Related to Reverse
    22                                  Engineering,
                                        Defendants’
    23
                                        Production Bates No.
    24                                  CDC000100
                                        [Attachment to
    25
                                        CDC000098]
    26
    27
    28

                                               -55-
Case 2:18-cv-06105-GW-AS Document 241 Filed 09/03/21 Page 60 of 66 Page ID #:8268




     1 Ex.       Party       Cross-                                           Response to
                Offering                    Description        Objection(s)
     2 No.                  Reference                                         Objection(s)
         299.   Plaintiff               Related to Reverse
     3                                  Engineering,
     4                                  Defendants’
                                        Production Bates No.
     5                                  CDC000118
     6
         300.   Plaintiff               Related to Reverse
     7                                  Engineering,
     8                                  Defendants’
                                        Production Bates No.
     9                                  CDC000121
    10                                  [Attachment to
                                        CDC000118]
    11
    12 301.     Plaintiff               Related to Reverse
                                        Engineering,
    13                                  Defendants’
    14                                  Production Bates No.
                                        CDC000266
    15
    16 302.     Plaintiff               Related to Reverse
                                        Engineering,
    17
                                        Defendants’
    18                                  Production Bates No.
                                        CDC000268
    19
                                        [Attachment to
    20                                  CDC000266]
    21
         303.   Plaintiff               Related to Reverse
    22                                  Engineering,
                                        Defendants’
    23
                                        Production Bates No.
    24                                  CDC000294
    25
    26
    27
    28

                                               -56-
Case 2:18-cv-06105-GW-AS Document 241 Filed 09/03/21 Page 61 of 66 Page ID #:8269




     1 Ex.       Party       Cross-                                           Response to
                Offering                    Description        Objection(s)
     2 No.                  Reference                                         Objection(s)
         304.   Plaintiff               Related to Reverse
     3                                  Engineering,
     4                                  Defendants’
                                        Production Bates No.
     5                                  CDC000296
     6                                  [Attachment to
                                        CDC000294]
     7
     8 305.     Plaintiff               Related to Reverse
                                        Engineering,
     9                                  Defendants’
    10                                  Production Bates No.
                                        CDC000320
    11
    12 306.     Plaintiff               Related to Reverse
                                        Engineering,
    13                                  Defendants’
    14                                  Production Bates No.
                                        CDC000322
    15                                  [Attachment to 320]
    16
         307.   Plaintiff               Related to Reverse
    17                                  Engineering,
    18                                  Defendants’
                                        Production Bates No.
    19
                                        CDC000583
    20
         308.   Plaintiff               Related to Reverse
    21
                                        Engineering,
    22                                  Defendants’
                                        Production Bates No.
    23
                                        CDC000584
    24                                  [Attachment to
                                        CDC000583]
    25
    26
    27
    28

                                               -57-
Case 2:18-cv-06105-GW-AS Document 241 Filed 09/03/21 Page 62 of 66 Page ID #:8270




     1 Ex.       Party       Cross-                                           Response to
                Offering                    Description        Objection(s)
     2 No.                  Reference                                         Objection(s)
         309.   Plaintiff               Related to Reverse
     3                                  Engineering,
     4                                  Defendants’
                                        Production Bates No.
     5                                  CDC000614
     6
         310.   Plaintiff               Related to Reverse
     7                                  Engineering,
     8                                  Defendants’
                                        Production Bates No.
     9                                  CDC000616
    10                                  [Attachment to
                                        CDC000614]
    11
    12 311.     Plaintiff               Related to Reverse
                                        Engineering,
    13                                  Defendants’
    14                                  Production Bates No.
                                        CDC000627
    15
    16 312.     Plaintiff               Related to Reverse
                                        Engineering,
    17
                                        Defendants’
    18                                  Production Bates No.
                                        CDC000631
    19
                                        [Attachment to
    20                                  CDC000627]
    21
         313.   Plaintiff               Related to Reverse
    22                                  Engineering,
                                        Defendants’
    23
                                        Production Bates No.
    24                                  DEF_000229
    25
         314.   Plaintiff               Defendants’
    26                                  Production Bates No.
    27                                  CDC_-00000119
                                        (native)
    28

                                               -58-
Case 2:18-cv-06105-GW-AS Document 241 Filed 09/03/21 Page 63 of 66 Page ID #:8271




     1 Ex.       Party       Cross-                                             Response to
                Offering                    Description          Objection(s)
     2 No.                  Reference                                           Objection(s)
         315.   Plaintiff               Defendants’
     3                                  Production Bates No.
     4                                  DEF_000001 -
                                        DEF_000133
     5
     6 316.     Plaintiff               Defendants’
                                        Production Bates No.
     7                                  DEF_000229
     8
         317.   Plaintiff               Excel - Door Counts
     9                                  by Year
    10
         318.   Plaintiff               Excel - Highmark
    11                                  margin (2) (1)
    12
         319.   Plaintiff               ODE Financials,
    13                                  Defendants’
    14                                  Production Bates No.
                                        (ODE_000001 -
    15
                                        000013)
    16
         320.   Plaintiff               Defendants’
    17
                                        Production Bates No.
    18                                  ODE_000006-13
    19
         321.   Plaintiff               Tax Records,
    20                                  Defendants’
                                        Production Bates No.
    21
                                        DEF_000001-133
    22
    23 322.     Plaintiff               Plaintiff’s Production
                                        Bates No.
    24                                  HMDI.0006060-6209
    25
         323.   Plaintiff               Excel -
    26                                  HMDI.0006652
    27
    28

                                                -59-
Case 2:18-cv-06105-GW-AS Document 241 Filed 09/03/21 Page 64 of 66 Page ID #:8272




     1 Ex.       Party       Cross-                                            Response to
                Offering                    Description         Objection(s)
     2 No.                  Reference                                          Objection(s)
         324.   Plaintiff               Excel Reverse
     3                                  Engineering Costs
     4                                  with Bates Numbers

     5 325.     Plaintiff               Hanson - Schedule 1 -
     6                                  Summary of
                                        Damages
     7
     8 326.     Plaintiff               Hanson - Schedule 2 -
                                        Highmark Lost
     9                                  Profits on Doors Sold
    10                                  by Defendants
    11 327.     Plaintiff               Hanson - Schedule 3 -
    12                                  Highmark Volume,
                                        Sales and Marginal
    13                                  Profits
    14
         328.   Plaintiff               Hanson - Schedule 4 -
    15
                                        Highmark Loss
    16                                  Royalty on Doors
                                        Sold by Defendants
    17
    18 329.     Plaintiff               Hanson - Schedule 5 -
                                        Costs Incurred by
    19
                                        Highmark to Develop
    20                                  the One-Cut System
    21
         330.   Plaintiff               Hanson - Schedule 6 -
    22                                  Disgorement of
    23                                  Defendants' Profits
                                        on Door Sales
    24
    25 331.     Plaintiff               Hanson - Schedule 7 -
                                        Casablanca Profit and
    26                                  Loss 2015 through
    27                                  2018

    28

                                               -60-
Case 2:18-cv-06105-GW-AS Document 241 Filed 09/03/21 Page 65 of 66 Page ID #:8273




     1 Ex.       Party       Cross-                                             Response to
                Offering                     Description         Objection(s)
     2 No.                  Reference                                           Objection(s)
         332.   Plaintiff               Hanson - Schedule 8
     3                                  - One Day
     4                                  Enterprises Profit and
                                        Loss 2017 through
     5                                  2019 and Annualized
     6                                  2019

     7 333.     Plaintiff               Hanson - Schedule 9 -
     8                                  Number of Doors
                                        Sold by Defendants
     9
    10 334.     Plaintiff               Video Clip entitled
                                        CNC Machine.mp4
    11
    12 335.     Plaintiff               Video Clip entitled
                                        Device.mp4
    13
    14 336.     Plaintiff               Video Clip entitled
                                        HomeStory Corp
    15
                                        Video.mp4
    16
         337.   Plaintiff               Video Clip entitled
    17
                                        Jury Video v2.mp4
    18
         338.   Plaintiff               Video Clip entitled
    19
                                        One Day Doors &
    20                                  Closets Installation
                                        Services
    21
    22 339.     Plaintiff               Video Clip entitled
    23                                  Software.mp4

    24 340. Defendants                  Casablanca
    25                                  Production
                                        CDC_000001 –
    26                                  000788
    27
    28

                                                -61-
Case 2:18-cv-06105-GW-AS Document 241 Filed 09/03/21 Page 66 of 66 Page ID #:8274




     1 Ex.    Party    Cross-                                            Response to
             Offering Reference     Description           Objection(s)
     2 No.                                                               Objection(s)
       341. Defendants          Dave Winter
     3                          Production
     4                          DW_000001 –
                                000115
     5
     6 342. Defendants          One Day Enterprises
                                Production
     7                          ODE_000001 –
     8                          000019
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                            -62-
